UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6373



WAYNE T. MCCRAY,

                                              Plaintiff - Appellant,

          versus


R. A. YOUNG; S. K. YOUNG, Chief Warden; MS.
JORDAN; G. BAILEY, Doctor; DR. WILSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-69-7)


Submitted:   April 28, 2000                   Decided:   May 12, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne T. McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne T. McCray appeals the district court’s orders denying

relief without prejudice on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend the judgment.   We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    See McCray v.

Young, No. CA-00-69-7 (W.D. Va. Feb. 7, 2000; Feb. 29, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2